UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1255


ROBERT B. LEWIS,

                Plaintiff – Appellant,

          v.

DENNIS T. TAYLOR, President; TRUCK DRIVERS, DRIVER HELPERS,
TAXICAB DRIVER, GARAGE EMPLOYEE, & AIRPORT EMPLOYEES LOCAL
UNION 355,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-03460-BEL)


Submitted:   June 21, 2012                 Decided:   July 10, 2012


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert B. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert B. Lewis seeks to appeal the district court’s

order dismissing without prejudice Lewis’s complaint for failure

to     allege        a    cognizable            claim.         This     court       may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and    certain           interlocutory           and       collateral       orders.       28   U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545–46 (1949).                               The order Lewis seeks

to     appeal        is     neither         a        final    order     nor        an     appealable

interlocutory or collateral order because it is possible for

Lewis to cure the pleading deficiencies in the complaint that

were    identified           by    the      district          court.         See    Domino      Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993) (holding that a dismissal without prejudice is

not    appealable          unless      it       is    clear    that    no    amendment         to   the

complaint       “could       cure      the       defects       in     the    plaintiff’s        case”

(internal quotation marks omitted)); see also Chao v. Rivendell

Woods, Inc., 415 F.3d 342, 345 (4th Cir. 2005) (explaining that,

under Domino Sugar, this court must “examine the appealability

of a dismissal without prejudice based on the specific facts of

the    case     in       order    to   guard         against    piecemeal          litigation       and

repetitive appeals”).                  Accordingly, we dismiss the appeal for

lack of jurisdiction.                  We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                                       2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3